DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed March 16, 2021, the 112(b) rejections made for claims 1-15 have been overcome by amendment.
New in this Office Action are 35 U.S.C. 102 and 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-11 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morioka (US 2017/0346050 A1). Hereinafter referred to as Morioka.
Regarding claim 1, Morioka discloses a battery module comprising:
a plurality of battery cells (12 Fig. 1, “plurality of cylindrical battery cells” [0027]) each including an end surface, as an exhaust side end surface (bottom side of the plurality of 12 in Fig. 4, “negative-electrode side” [0028]), provided with a discharge port of a discharge valve that is opened when an internal pressure exceeds a set pressure (“discharge valve (not shown)… can be opened when the internal pressure of the battery cell 12 is raised” [0028]), and an end surface opposite to the exhaust side end surface as a non-exhaust side end surface (top side of the plurality of 12 in Fig. 4, “positive-electrode sides of battery cells” [0032]);
a battery holder having each of the battery cells arranged at a fixed position (14 Fig. 1, “battery cells 12 are held by a battery cell holder” [0029]); and an exhaust duct connected to the discharge port of each of the battery cells disposed at the fixed position in the battery holder (28 Fig. 4, “sealed space between the vent cover 20 and the battery cell holder 14… serves as a vent space 28” [0034]),
wherein a stopper that prevents deformation of the non-exhaust side end surface due to the internal pressure is disposed on the same side as a non-exhaust side opposite to an exhaust side where the discharge valve is disposed (30 Fig. 4, “ceiling plate 30… presses end faces on the positive-electrode sides of the battery cells 12 toward the negative-electrode sides” [0032]), the stopper facing the non-exhaust side end surface of each of the battery cells (Fig. 4 where 30 faces the positive-electrode sides of the battery cells).
Regarding claim 9, Morioka discloses all of the limitations for the battery module as set forth in claim 1 above, and comprising a bus bar that is opposite to the exhaust side end surface (23 Fig. 4, which is opposite the exhaust or negative-electrode side of 12, “positive-electrode bus bar” or “first-electrode bus bar” [0031]) and connects the electrode terminal of each of the 
wherein the bus bar presses the non-exhaust side end surface via the stopper (Fig. 4 where 23 presses on the positive-electrode side of 12 via 23).
Regarding claim 10, Morioka discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the stopper is molded integrally with the battery holder (“the positive-electrode bus bar 23 is joined to the battery cell holder 14 via the protective case 16” [0031]).
Regarding claim 11, Morioka discloses all of the limitations for the battery module as set forth in claim 1 above, and comprising a housing that arranges the battery holder inside (16 Fig. 1, “protective case” [0031]),
wherein the housing presses the stopper to the non-exhaust side end surface directly or via one of or both the battery holder and a bus bar (“the protective case 16 is joined to the battery cell holder 14, for example, by fitting, screwing, or welding… the positive-electrode bus bar 23 (first-electrode bus bar) is integrated with the protective case 16” [0031]), and
the housing contacts a portion of at least one of the battery holder and the bus bar ([0031]), wherein the portion of the at least one of the battery holder and the bus bar overlaps the battery cell when viewed from the non-exhaust side which is opposite to the exhaust side (23 or the bus bar, overlaps the battery cells on the positive-electrode or exhaust side in Fig. 4).

Claim Rejections - 35 USC § 103
Claims 2-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morioka (US 2017/0346050 A1) as applied to claim 1 above, and further in view of Chiga et al (US 2017/0092979 A1), which will hereinafter be referred to as Chiga.
Regarding claim 2, Morioka discloses all of the limitations for the battery module as set forth in claim 1, but does not disclose wherein each of the battery cells includes:
an exterior can that is opened at one end and closed at a bottom surface; and 
a sealing plate that is hermetically connected to an opening edge of the exterior can to seal an opening portion, and is provided with an electrode terminal;
each of the battery cells is provided, on the bottom surface of the exterior can, with the discharge valve that destroys a thin wall portion with a set pressure, and
each of the battery cells includes a bottom surface as the exhaust end surface, and a side of the sealing plate as the non-exhaust side end surface.
However, Chiga discloses a battery cell (“nonaqueous electrolyte secondary battery” [0022]), and teaches that the battery cell includes:
an exterior can (“exterior case 5” [0022]) that is opened at one end (“opening of the cylinder” [0022]) and closed at a bottom surface (“bottomed cylindrical exterior case” [0022]); and 
a sealing plate (“sealing member 6” [0022]) that is hermetically connected to an opening edge of the exterior can to seal an opening portion (“sealing member 6 serves as a lid and is attached so as to tightly close the open end of the exterior case 5” [0022]), and is provided with an electrode terminal (“the sealing member 6 includes a sealing plate 8… [that] serves as a positive electrode external terminal” [0023]);

each of the battery cells includes a bottom surface as the exhaust end surface (“negative electrode 2 to the bottom 5a of the exterior case 5” [0025]), and a side of the sealing plate as the non-exhaust side end surface (“the sealing plate 8 serves as a positive electrode external terminal” [0023]).
Chiga further teaches that the sealing plate functions as a safety valve through which any gas generated in the battery is discharged to the outside ([0023]), and that the thin wall portion at the bottom of the exterior can functions to prevent the breakage of the cylindrical side wall of the exterior can ([0026]).
	Therefore, it would have been obvious for a person of ordinary skill in the art to add that each of the battery cells includes an exterior can with a bottom surface and a sealing plate that hermetically connects the opened side of the exterior can such that the bottom surface is provided with a discharge valve and the sealing plate side of the exterior can is the non-exhaust side end surface of Morioka, in view of Chiga, in order to achieve battery cells with safety valves that discharge any gas generated in the battery cells to the outside, and has a means to prevent the breakage of the cylindrical side wall of the exterior can when an increase in the inside of the battery occurs.
Regarding claim 3
Regarding claim 4, Modified Morioka discloses all of the limitations for the battery module as set forth in claim 2 above, and wherein the stopper presses the sealing plate (Morioka Fig 4 where 30 presses the positive electrode side of the battery cells where the sealing plate of Chiga is disposed, Morioka “ceiling plate 30… presses end faces on the positive electrode sides of the battery cells 12” [0032]).
Regarding claim 5, Modified Morioka discloses all of the limitations for the battery module as set forth in claim 4 above, and wherein the stopper presses a flat portion of the sealing plate (Morioka Fig. 4 where 30 presses on the corners of the battery cells that comprise of flat portions on its top surface).
Regarding claim 6, Modified Morioka discloses all of the limitations for the battery module as set forth in claim 2 above, and wherein the stopper presses a protruding electrode that protrudes from a flat portion (Chiga Fig. 1 shows that the sealing plate 6, which is disposed on the positive electrode side of the battery cell, comprises a protrusion, and Morioka “ceiling plate 30… presses end faces on the positive-electrode sides of the battery cells 12” [0032] as shown in Morioka Fig. 4).
Regarding claim 7, Modified Morioka discloses all of the limitations for the battery module as set forth in claim 2 above, and wherein the stopper presses a caulking portion (Chiga “gasket 7” [0022]) on an outer peripheral edge of the sealing plate (Fig. 2 where 7 is disposed on the peripheral edge of the battery cell, and where the stopper of Morioka applies pressure to in Morioka Fig. 4).
Regarding claim 13, Morioka discloses all of the limitations for the battery module as set forth in claim 2, and that it comprises a bus bar (Fujiwara “bus bar 60” [0050]) that is opposite to the exhaust side end surface (Fig. 2 where bus bar 60 comprises of “61” and “64” [0048]) and 
wherein the bus bar presses the non-exhaust side end surface via the stopper (annotation of Fujiwara Fig. 3 above).
Regarding claim 14, Modified Morioka discloses all of the limitations for the battery module as set forth in claim 2 above, and wherein the stopper is molded integrally with the battery holder (Morioka “the positive-electrode bus bar 23 is joined to the battery cell holder 14 via the protective case 16” [0031]).
Regarding claim 15, Modified Morioka discloses all of the limitations for the battery module as set forth in claim 2 above, and comprising a housing that arranges the battery holder inside (Morioka 16 Fig. 1, “protective case” [0031]),
wherein the housing presses the stopper to the non-exhaust side end surface directly or via one of or both the battery holder and a bus bar (Morioka “the protective case 16 is joined to the battery cell holder 14, for example, by fitting, screwing, or welding… the positive-electrode bus bar 23 (first-electrode bus bar) is integrated with the protective case 16” [0031]), and
the housing contacts a portion of at least one of the battery holder and the bus bar (Morioka [0031]), wherein the portion of the at least one of the battery holder and the bus bar overlaps the battery cell when viewed from the non-exhaust side which is opposite to the exhaust side (Morioka 23 or the bus bar, overlaps the battery cells on the positive-electrode or exhaust side in Fig. 4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morioka (US 2017/0346050 A1) as applied to claim 1 above, and further in view of Hasegawa et al (US 2015/0325824 A1), which will hereinafter be referred to as Hasegawa.
Regarding claim 8, Morioka discloses all of the limitations for the battery module as set forth in claim 1 above, but does not disclose wherein the stopper is an insulating material.
However, Hasegawa discloses a battery module comprising a plurality of battery cells (“Battery block includes: a plurality of cells” ABSTRACT), a battery holder having each of the battery cells arranged at a fixed position (“cells 2 are stored and arranged in the cell storage portions in case 3” [0045], “3” Fig. 2), and a stopper facing a non-exhaust side end surface of each of the battery cells (“Positive-side insulating plate 10 is a plate material that is disposed between case 3 and positive electrode collector 11” [0046], “10” Fig. 4 which faces the positive electrode side of the battery cells). Hasegawa teaches that the stopper is an insulating material (“Positive-side insulating plate 10 is… a plastic molded article or plastic sheet having a predetermined heat resistance and electrical insulating property” [0047]), and that the stopper electrically insulates the battery holder from a positive electrode bus bar (“positive electrode collector 11 and positive electrode plate 12 and electrically insulates case 3” [0047]).
Therefore, it would have been obvious for a person having ordinary skill in the art to add that the stopper of Morioka is an insulating material, in view of Hasegawa, in order to obtain a battery module that has a means to insulate the battery holder from the positive electrode bus bar.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morioka (US 2017/0346050 A1) in view of Chiga (US 2017/0092979 A1) as applied to claim 2 above, and Hasegawa et al (US 2015/0325824 A1), which will hereinafter be referred to as Hasegawa.
Regarding claim 12, Modified Morioka discloses all of the limitations for the battery module as set forth in claim 2 above, but does not disclose wherein the stopper is an insulating material.
However, Hasegawa discloses a battery module comprising a plurality of battery cells (“Battery block includes: a plurality of cells” ABSTRACT), a battery holder having each of the battery cells arranged at a fixed position (“cells 2 are stored and arranged in the cell storage portions in case 3” [0045], “3” Fig. 2), and a stopper facing a non-exhaust side end surface of each of the battery cells (“Positive-side insulating plate 10 is a plate material that is disposed between case 3 and positive electrode collector 11” [0046], “10” Fig. 4 which faces the positive electrode side of the battery cells). Hasegawa teaches that the stopper is an insulating material (“Positive-side insulating plate 10 is… a plastic molded article or plastic sheet having a predetermined heat resistance and electrical insulating property” [0047]), and that the stopper electrically insulates the battery holder from a positive electrode bus bar (“positive electrode collector 11 and positive electrode plate 12 and electrically insulates case 3” [0047]).
Therefore, it would have been obvious for a person having ordinary skill in the art to add that the stopper of Modified Morioka is an insulating material, in view of Hasegawa, in order to obtain a battery module that has a means to insulate the battery holder from the positive electrode bus bar.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 1 is rejected under 35 U.S.C. 102 (a)(2) by Morioka in this Office Action, which discloses the limitation of “wherein a stopper… is disposed on the same side as a non-exhaust side opposite to an exhaust side where the discharge valve is disposed, the stopper facing the non-exhaust side end surface of the battery cells.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1728